DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments, And/Or Claims
The Applicants amendments/remarks received 5/25/2022 are acknowledged.  Claim 1 is amended; no claims are canceled; no claims are withdrawn; claims 1-7 are pending and have been examined on the merits.

Claim Rejections - 35 USC § 112
The rejection of claims 1-7 under 35 U.S.C. § 112(a), as set forth at pp. 2-3 of the previous Office Action, is withdrawn in view of the amendment of the claims.
The rejection of claims 1-7 under 35 U.S.C. § 112(b), as set forth at pp. 3-4 of the previous Office Action, is withdrawn in view of the amendment of the claims.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite a method of manufacturing a cell culture support made of a single layer of a fibrous web consisting of, inter alia, accumulating the polymer fibers on the collector to form a single layer of a fibrous web having pores and detaching the single layer of the fibrous web from the collector and penetrating a culture solution into the pores of the detached single layer of the fibrous web.  Applicant does not disclose where the original disclosure supports the claim amendments in the Remarks accompanying the claim amendments but asserts that no new matter has been introduced (Remarks, p. 4, ¶2).  However, the original filing does not disclose that the method is drawn to manufacturing a cell culture support consisting of a single layer of a fibrous web nor does the original filing disclose the method steps of a) accumulating the polymer fibers on the collector to form a single layer of a fibrous web having pores, b) detaching the single layer of the fibrous web from the collector and c) penetrating a culture solution into the pores of the detached single layer of the fibrous web.  Hence, claim 1 is rejected under 35 U.S.C. 112(a) for constituting new matter.  Dependent claims 2-7 depend from claim 1 and also constitute new matter; hence, claims 2-7 are also rejected under 35 U.S.C. 112(a) for constituting new matter.
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrases "a single layer of a fibrous web" at lines 1-2 and line 10, “the single layer of the fibrous web” at line 12 and “the detached single layer of the fibrous web” at line 13 render the claim indefinite because it is unclear what the metes and bounds of the limitation “single layer of a/the fibrous web” are.  The original disclosure does not disclose “a single layer of a fibrous web” nor define what the metes and bounds of “a single layer of a fibrous web” would comprise.  The original disclosure recites that the fibrous web (200 in Fig. 6) is produced by electrospinning a spinning solution discharged from a spinning nozzle (40 in Fig. 6) wherein ultrafine nanofibers (210 in Fig. 6) are sequentially laminated on the grounded collector (50 in Fig. 6) to form the fibrous web (200 in Fig. 6) of the cell culture support [0064].  The sequential laminations could be interpreted as ‘layers’; however, it is indefinite what would constitute a ‘single layer’.  If fibers overlaid on top of previous fibers constitutes a lamination, then a ‘single layer’ could constitute a fibrous web wherein no fibers are overlaid on top of other fibers; however, it is unclear how a fibrous web could be produced without overlaying fibers on top of other fibers.  Thus, because the original disclosure does not disclose or define what ‘a single layer of a fibrous web’ would comprise, the limitation “single layer of a/the fibrous web” of claim 1 is indefinite and claim 1 is rejected under 35 U.S.C. 112(b) for indefiniteness.  Claims 2-7 depend from claim 1 and do not resolve the indefiniteness; hence, claims 2-7 are also rejected under 35 U.S.C. 112(b) for indefiniteness.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al., US 2009/0202616 (cite A, PTO-892, 10/4/2021; herein “Chong”) in view of Nain, US 2010/0028999 (US Patent Application Publication cite 1, IDS, 11/22/2019; herein “Nain”).
Chong teaches methods of manufacturing scaffolds comprising electrospinning a layer of polymeric fibers accumulated to form a fibrous scaffold (i.e. fibrous web) (Abst.; [0014]) wherein the scaffold is for the culturing of cells [0018], i.e. a method of manufacturing a cell culture support comprising electrospinning an electrospinning solution to form a single layer of polymer fibers accumulated to form a fibrous web.  Chong teaches producing the layer of polymer fibers constituting the fibrous web directly onto a collector plate or on a substrate (e.g. Tegaderm) [0120] and demonstrates that cultured human dermal fibroblast cells grow equally well on the single layer fibrous web without a substrate as on a layer of fibrous web deposited on a substrate ([0144-7], Figs. 9-10).
Chong teaches that the fibers can be produced from mixtures of polymers wherein the mixture can comprise hydrophilic polymers (e.g. polyvinylpyrrolidone or gelatin) and hydrophobic polymer (polycaprolactone) [0054] and teaches embodiments comprising mixing a hydrophilic polymer (gelatin), a hydrophobic polymer (polycaprolactone) and a solvent (2,2,2-trifluoroethanol, i.e. TFE) to prepare a single electrospinning solution, then electrospinning the single electrospinning solution to form polymer fibers and accumulating the polymer fibers to form a layer of fibrous web (Example 5, [0158-64]) wherein the fibrous web has pores (Table 1, [0161-4]) and fibers with a diameter of ~ 500 nm (Table 1, [0161-4]).  Chong teaches that the electrospinning solution solvent can be acetone, chloroform, dimethylformamide, dichloromethane or tetrahydrofuran [0052].  Chong teaches cultivating cells on the produced cell culture support comprising hydrophilic (gelatin) and hydrophobic (polycaprolactone) polymers [0169-72] wherein the cells are seeded and cultured on the support which would comprise penetrating a culture solution into the pores of the fibrous web.  Chong teaches that the cell culture support comprising hydrophilic (gelatin) and hydrophobic (polycaprolactone) polymers increased viability and cell attachment as compared to scaffolds of polycaprolactone alone [0169-72] and teaches that their cell culture substrates aid in cell attachment and migration [0154-6], i.e. have improved cell adhesion and mobility.
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice a method of manufacturing a cell culture support made of a single layer of a fibrous web and having improved cell adhesion and mobility made obvious by Chong consisting of mixing a hydrophilic polymer, a hydrophobic polymer and a solvent to prepare a single electrospinning solution, electrospinning the single electrospinning solution toward a collector to form polymer fibers, wherein the polymer fibers are formed of a mixture of the hydrophilic polymer and the hydrophobic polymer, accumulating the polymer fibers on the collector to form a single layer of a fibrous web having pores, detaching the single layer of the fibrous web from the collector and penetrating a culture solution into the pores of the detached single layer of the fibrous web in order to culture cells on the single layer of fibrous web because Chong teaches methods of manufacturing scaffolds comprising electrospinning a single electrospinning solution, comprising hydrophobic and hydrophilic polymers and a solvent, to produce a layer of polymeric fibers accumulated to form a fibrous scaffold wherein the fibers can be collected in a layer on a collector, necessarily detaching the single layer of fibrous web from the collector and culturing cells on the single layer of fibrous web, which would necessarily entail penetrating a culture solution into the pores of the detached single layer of the fibrous web, because Chong teaches that a single layer of fibrous web is equally good for cultivation of cells as constructs comprising a semipermeable barrier layer in addition to the single layer of fibrous web.
Chong does not teach that the cell culture support comprises polymer fibers having beads formed in each of the polymer fibers and is silent on the viscosity of the disclosed electrospinning solutions.  However, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the polymer fibers of the cell culture substrate to have beads and for the electrospinning solutions to have a viscosity between 50 and 2000 cps in view of the disclosure of Nain.
Nain teaches cell culture supports comprising polymeric fibers (Abst.) wherein the fibers can be formed from mixtures of polymer wherein the polymers can be a hydrophobic polymer (e.g. polyurethane, poly (methyl methacrylate), polystyrene or polyester) and a hydrophilic polymer (e.g. polyacrylamide, polylactic acid or poly (lactic-co-glycolic acid)) ([0011], [0080], claim 19, claim 49).  Nain teaches incorporating beads or particulates in the fibers ([0006], [0007-8], [0025], [0027], [0030], [0041], [0047], [0066-7], [0076]; Figs. 9B, 11, 15B, 16-17, 27, 33 and 52-53) wherein the beads are an irregularity in the fiber ([0008], [0025], [0027], [0030], [0041], [0047], [0066-7], [0076]; Figs. 9B, 11, 15B, 16-17, 27, 33 and 52-53), i.e. the bead is comprised of the polymer material, wherein the beads formed in the polymer fibers increase the cellular attachment density ([0067], [0102], [0233], [0235], claim 26; Fig. 53).  Nain teaches culturing cells on the cell culture supports in suitable growth medium ([0103], [0181], [0228], [0236], [0238-9], claim 29), which would comprise penetrating a culture solution into the pores of the fibrous web.
Nain teaches that the viscosity of the polymeric solution for electrospinning controls whether the fibers will have beads formed on them when produced by electrospinning, wherein the morphology of the electrospun polymer is droplets at the lowest viscosity, is beaded fibers at an increasing viscosity and is smooth fibers at even higher viscosities ([0017], [0083], [0110-3], [0120], [0128], [0151], [0167-8] and [0191-8]; Figs. 3, 13, 16 and 38; Tables 1 and 5); hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to adjust the viscosity of the electrospinning solution comprising the hydrophilic polymer, the hydrophobic polymer, and a solvent to a viscosity which would produce the beaded fiber morphology of the cell culture supports made obvious by Chong in view of Nain and would arrive at the claimed viscosity for the electrospinning solution of 50 cps to 2000 cps; therefore, claim 1 is prima facie obvious.  
As described above, Nain teaches that the viscosity of the electrospinning solution is a result effective variable which can be effectively manipulated for producing beaded fibers.  Therefore, a person of ordinary skill in the art would have found it obvious to vary the viscosity of the electrospinning solution to produce beaded fibers and would have arrived at the claimed viscosity of 50 cps to 2000 cps.  See also MPEP 2144.05 II.A. “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%)".
Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to produce cell culture supports made of a single layer of a fibrous web and having improved cell adhesion and mobility by the method made obvious by Chong in view of Nain consisting of mixing a hydrophilic polymer, a hydrophobic polymer, and a solvent to prepare a single electrospinning solution having a viscosity from 50 cps to 2000 cps, electrospinning the single electrospinning solution toward a collector to form polymer fibers having beads formed in each of the polymer fibers, wherein the polymer fibers are formed of a mixture of the hydrophilic polymer and the hydrophobic polymer, accumulating the polymer fibers on the collector to form a single layer of a fibrous web having pores, detaching the single layer of the fibrous web from the collector and penetrating a culture solution into the pores of the detached single layer of the fibrous web in order to culture cells on the single layer of fibrous web because Chong teaches that a single layer of fibrous web is equally good for cultivation of cells as constructs comprising a semipermeable barrier layer in addition to the single layer of fibrous web and Nain teaches incorporating beads comprised of the polymeric material into the fibers because the beaded fibers increase cell attachment; therefore, claim 1 is prima facie obvious.
Regarding claim 2, Chong teaches that the fibers are ~ 500 nm in diameter; hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the polymer fibers in the method made obvious by Chong in view of Nain would have a diameter in a range from 100 nm to 10 μm; therefore, claim 2 is prima facie obvious.
Regarding claim 3, Nain teaches that the beads on the beaded fibers have a diameter larger than the fibers (see Figs. 11, 17, 27, 33 and 52, for example); hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the beads in the method made obvious by Chong in view of Nain to have a diameter larger than that of the electrospun and accumulated fibers; therefore, claim 3 is prima facie obvious.
Regarding claim 5, Chong teaches that the polymers used for manufacturing the cell culture support can comprise polyvinylpyrrolidone or gelatin [0054]; hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to substitute the hydrophilic polymer polyvinylpyrrolidone for the hydrophilic polymer gelatin in the method made obvious by Chong in view of Nain with a reasonable expectation of success because Chong teaches that the cell culture support can comprise polyvinylpyrrolidone and/or gelatin as polymers; therefore, claim 5 is prima facie obvious.
Regarding claim 6, Nain teaches that the cell culture support can comprise the hydrophobic polymer polyurethane ([0011], [0080], claim 19, claim 49); hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to substitute the hydrophobic polymer polyurethane for the hydrophobic polymer polycaprolactone in the method made obvious by Chong in view of Nain with a reasonable expectation of success because Nain teaches that polyurethane can be used as a polymer in a mixture of polymers for manufacturing the cell culture support; therefore, claim 6 is prima facie obvious.
Regarding claim 7, Chong teaches that the electrospinning solution solvent can be acetone, chloroform, dimethylformamide, dichloromethane, tetrahydrofuran or TFE [0052]; hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to substitute acetone, chloroform, dimethylformamide, dichloromethane or tetrahydrofuran for the solvent (TFE) in the method made obvious by Chong in view of Nain with a reasonable expectation of success because Chong teaches that the solvent for the electrospinning solution can be selected from acetone, chloroform, dimethylformamide, dichloromethane, tetrahydrofuran or TFE; therefore, claim 7 is prima facie obvious.

Response to Arguments
Applicant's arguments filed 5/25/2022 have been fully considered but they are not persuasive.  Arguments of the Applicant’s Response on p. 4 regarding the rejections under 35 U.S.C. § 112 are moot as the rejections have been withdrawn.  Regarding the rejection of claims 1-3 and 5-7 under 35 U.S.C. §103 over Chong in view of Nain and the rejection of claims 1-7 under 35 U.S.C. §103 over Chong in view of Nain and Pham, Applicant argues that Chong is directed to a composite material, not a single layer of fibrous web (Remarks, p. 5, last ¶).  As described in the rejection above, Chong a) teaches embodiments wherein the polymeric fibers are directly deposited on a collector plate without a substrate [0210] and b) demonstrates that cultured human dermal fibroblast cells grow equally well on a single layer fibrous web without a substrate as on a layer of fibrous web deposited on a substrate ([0144-7], Figs. 9-10); hence, cell culture substrates consisting of a single layer of fibrous web are clearly obvious over the disclosure of Chong; thus, Applicant’s argument is unpersuasive. 
Additionally, Applicant argues that Chong teaches using two spinning solutions for forming core-shell co-axial fibers (pp. 6-7).  This is unpersuasive because that is not the embodiment relied on in the rejections above.  The embodiment relied on in Chong uses a single electrospinning solution comprising a hydrophilic polymer (gelatin), a hydrophobic polymer (polycaprolactone) and a solvent (2,2,2-trifluoroethanol, i.e. TFE) to prepare a single electrospinning solution, then electrospinning the single electrospinning solution to form polymer fibers and accumulating the polymer fibers to form a layer of fibrous web (Example 5, [0158-64]); thus, Applicant’s argument is unpersuasive and the rejection is maintained with modification to address the claim amendments and for clarity.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chong in view of Nain and Pham et al., US 2014/0322512 (US Patent Application Publication cite 2, IDS, 11/22/2019; herein “Pham”).
The discussion of Chong and Nain regarding claims 1-3 and 5-7 set forth in the rejection above is incorporated herein.
As set forth in the rejection above, the method made obvious by Chong in view of Nain comprises manufacturing a cell culture support comprising a hydrophilic polymer (polyvinylpyrrolidone) and a hydrophobic polymer (polyurethane), but neither Chong or Nain teach that polymer fibers comprise 60 – 90 wt% of the hydrophilic polymer (polyvinylpyrrolidone).  However, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the polymer fibers to comprise 60 – 90 wt% of the hydrophilic polymer in view of the disclosure of Pham.
Pham teaches cell culture supports designed for cell attachment, interaction, ingrowth and proliferation (i.e. cell adhesion and mobility) comprising meshes (fibrous webs) of multicomponent fibers ([0078], [0130], Abst.) wherein the fibers comprise hydrophobic and hydrophilic polymers ([0056-7], claim 1) wherein the fiber meshes can be formed by electrospinning (Abst., claim 2).  The meshes would necessarily have voids (pores) through which culture solution would penetrate.  Pham teaches embodiments wherein the cell culture supports are incubated with cells ex vivo in nutrient rich environments, i.e. wherein a culture solution penetrates into the pores of the cell culture support [0115].
Pham teaches that the fibers can comprise weight ratios of 82:18 or 60:40 hydrophilic polymer : hydrophobic polymer [0153], i.e. the fibers contain 60 wt% to 90 wt% of the hydrophilic polymer, wherein the cell culture supports made with 60 – 90 wt% of the hydrophilic polymer exhibited acceptable tensile strength (Table 2, [0155]) and exhibited good hydration (as exhibited by PBS absorption and retention) coupled with low shrinkage (Table 3, [0156]).
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by Chong in view of Nain wherein the polymer fibers comprising a mixture of hydrophilic polymer (i.e. polyvinylpyrrolidone) and hydrophobic polymer (i.e. polyurethane) are made to contain 60 - 90 wt% of polyvinylpyrrolidone (the hydrophilic polymer) because Pham teaches that cell culture supports made with 60 - 90 wt% of the hydrophilic polymer exhibit good characteristics including good hydration coupled with low shrinkage; therefore, claim 4 is prima facie obvious.

Response to Arguments
Applicant does not present any arguments specifically drawn to the rejection of claims 1-7 under 35 U.S.C. §103 over Chong in view of Nain and Pham, nor address the Pham reference.  The rejection is maintained.

Conclusion
No claims are allowed.  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904. The examiner can normally be reached M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             

/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651